MEMORANDUM ***
Charles Daniel Pineda, Jr., appeals pro se the district court’s summary judgment affirming the Administrative Law Judge’s (“AL J”) determination that Pineda was entitled to social security benefits beginning September 1994 rather than March 1981. We have jurisdiction pursuant to 28 U.S.C. *362§ 1291. We review de novo the summary judgment, and we review for substantial evidence and legal error the ALJ’s decision. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.2002). We affirm.
Substantial evidence supports the ALJ’s determination that Pineda was entitled to benefits beginning in September 1994, which was twelve months prior to Pineda’s filing of his application for social security benefits. See 20 C.F.R. § 404.621(a)(1); Rolen v. Barnhart, 273 F.3d 1189, 1191 (9th Cir.2001).
Pineda’s contentions that he was entitled to benefits beginning March 1981, pursuant to C.F.R. §§ 404.632 and 404.633, lack merit because Pineda failed to show an intent to file for benefits prior to September 1995. See C.F.R. §§ 404.632 and 404.633.
Pineda’s contention that his children are entitled to retroactive benefits lacks merit because there is no evidence his children applied for benefits. See 42 U.S.C. § 423(a)(1)(C); Driver v. Heckler, 779 F.2d 509, 511 (9th Cir.1985).
Pineda’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.